        Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 1 of 6




Jason L. Solotaroff
Giskan Solotaroff & Anderson LLP
90 Broad Street, 10th Floor
New York NY 10004
(646) 964 9640
Counsel for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------ X
                                                                   :   Dkt. No.
SARA ROCCISANO                                                     :
                                                                   :
                                        Plaintiff,                 :
                                                                   :
             - against -                                           :
                                                                   :
CENTRICA BUSINESS SOLUTIONS US, INC.                               :
                                                                   :
                                        Defendant.                 :
                                                                   :

------------------------------------------------------------------ X

                                             INTRODUCTION

       1.        This is an action brought under Title VII of the Civil Rights Act of 1964,

and the New York City Human Rights Law for sex discrimination on behalf of Sara

Roccisano, a former employee of Centrica Business Solutions US, Inc. (“Centrica”).

       2.        Ms. Roccisano worked from 2017 to 2019 at Centrica and was successful

and well regarded until she was assigned to new managers in early 2018. The new

managers denied Ms. Roccisano a promotion for which she was well qualified, choosing

a less qualified man instead, and then marginalized and demoted her. In November 2019,

Ms. Roccisano was terminated as part of a reduction in force while less qualified male

employees were retained.
        Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 2 of 6




                                      THE PARTIES

        3.     Plaintiff Sara Roccisano is a female who lives in New York, New York.

        4.     Defendant Centrica Business Solutions US, Inc. is a corporation organized

under the laws of Delaware with its principal place of business in Ballston Lake, New

York.

                             JURISDICTION AND VENUE

        5.     This Court has jurisdiction over Ms. Roccisano’s Title VII claim pursuant

to 28 U.S.C. § 1343 and § 1331. Mr. Roccisano filed a complaint with the Equal

Employment Opportunity Commission (“EEOC”) on or about February 4, 2020. The

EEOC issued a right to sue letter, attached hereto as Exhibit A, on December 3, 2020.

        6.     Venue is properly before this Court pursuant to 28 U.S.C. § 1391 as

Plaintiff was employed in this District and therefore substantial part of the events or

omissions giving rise to the claim occurred in this District.

                               STATEMENT OF FACTS

        7.       Ms. Roccisano received an engineering degree from Cornell University

and an MBA from New York University.

        8.       Prior to being hired at Centrica, Ms. Roccisano had over fifteen years of

relevant work experience, including positions in investment banking and finance.

        9.       Ms. Roccisano was hired at Centrica in April 2017 as a Commercial

Financing Manager.

        10.      Ms. Roccisano was originally hired and supervised by Matt Wheatley.

Mr. Wheatley provided Ms. Roccisano with an extremely strong year end 2017 review

and she received an above-target bonus and raise.

        11.      In February 2018, Stephen Prince became Ms. Roccisano’s ultimate
                                              2
       Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 3 of 6




supervisor.

       12.     When Mr. Prince met Ms. Roccisano and learned what she did and to

whom she reported, he immediately told her that he thought her role should be handled

by a male employee. Mr. Prince later inquired about Ms. Roccisano’s marital status (she

is single) and also made a negative remark about older women who had not been married.

       13.        Ms. Roccisano began to be treated less favorably than similarly situated

male employees.

       14.        Shortly after Mr. Prince took over the department, Mr. Wheatley took

another position within the company and Ms. Roccisano applied for Mr. Wheatley’s

position. Around that time, Ms. Roccisano presented to Mr. Prince and Mr. Wheatley

about her duties and accomplishments and according to Mr. Wheatley, Ms. Roccisano

presented herself very effectively.

       15.        Not only did Mr. Prince not offer Ms. Roccisano the position, but Mr.

Prince directed Ms. Roccisano to interview a male external candidate, Dan Svejnar, who

had less experience and inferior qualifications compared to her. Specifically, while Ms.

Roccisano has an engineering degree and an MBA, Mr. Svejnar has neither. Yet Mr.

Svejnar was offered the position.

       16.        Mr. Prince also isolated Ms. Roccisano by moving her desk to a remote

part of the office in April 2018.

       17.        In October 2018, Ms. Roccisano was demoted to the position of Senior

Associate and the employee she was supervising was assigned to report to another

supervisor. Ms. Roccisano was then assigned junior level work duties, including

performing support duties for the team doing the work she had been originally hired to do



                                             3
       Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 4 of 6




herself. Mr. Svejnar also humiliated Ms. Roccisano by requiring her to cancel her lead

coordination and participation in a panel event at an international conference that she had

been involved in organizing.

       18.       Mr. Prince was rude and dismissive of Ms. Roccisano in a way he was

not with male employees, speaking over her and interrupting her conversations with

colleagues and external counterparties.

       19.       In Ms. Roccisano’s 2018 year-end review, her strong performance was

acknowledged but she was still given a below target bonus and raise.

       20.       Despite the mistreatment, including the continuing assignment of junior

level work, Ms. Roccisano continued her strong performance and was a major contributor

in the company, landing one of the two largest deals in her area in 2019.

       21.       Yet, despite this success, Ms. Roccisano’s employment was terminated

on or around December 4, 2019 as part of a reorganization. Ms. Roccisano was selected

for termination while worse performing male employees, such as John Markwell, were

retained and promoted.

                            FIRST CLAIM FOR RELIEF
                       (Sex Discrimination in Violation of Title VII)

       22.       Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

       23.       Defendant discriminated against and harassed Plaintiff in the terms and

conditions of her employment, based on her sex, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e.

                            THIRD CLAIM FOR RELIEF
                      (Sex Discrimination in Violation of NYCHRL)



                                                 4
         Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 5 of 6




         24.       Plaintiff repeats and re-alleges the allegations contained in the preceding

paragraphs above as if fully set forth herein.

         25.       Defendant discriminated against and harassed Plaintiff in the terms and

conditions of her employment based on her sex in violation of the NYSHRL.


WHEREFORE, Plaintiff demands judgment:

         1.      Reinstating Plaintiff’s employment and upon reinstatement, enjoining

                 Defendant from harassing Plaintiff on the basis of her sex, in the terms and

                 conditions of her employment;

         2.      Awarding Plaintiff back pay;

         3.      Awarding Plaintiff compensatory damages, including but not limited to

                 damages for emotional distress;

         4.      Awarding Plaintiff punitive damages;

         5.      Awarding reasonable attorneys’ fees, costs, and expenses, and


         Granting such other legal and equitable relief to the Plaintiff as the Court may

deem just and equitable.

                                       JURY DEMAND

         Plaintiff demands trial by jury of all issues as of right by a jury.



Dated:           New York, New York
                 March 2, 2021




                                                 5
Case 1:21-cv-01796-AT Document 1 Filed 03/02/21 Page 6 of 6




                      GISKAN, SOLOTAROFF & ANDERSON LLP


                             /s
                             ____________________
                       By:   Jason L. Solotaroff
                             90 Broad Street, 10th Floor
                             New York, New York 10004
                             (646) 964 9640

                             Attorneys for Plaintiff




                             6
